Appellant raises in his motion the sufficiency of the indictment and of the testimony. We can not regard assaults made upon the character of witnesses, not made in the trial court. It would be natural that men in prison and called upon to testify against one who had furnished to an inmate of such prison the means of escape therefrom, — would be men accused of or convicted of some character of crime. The question of their credibility was for the jury. The indictment has been carefully re-examined, and we are of opinion it is sufficient.
The motion for rehearing will be overruled.
Overruled. *Page 207